NO. 07-12-0489-CV

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL C

      NOVEMBER 29, 2012

      ______________________________


      In re BARRY DWAYNE MINNFEE,

                                                         Relator
      ______________________________

      Original Proceeding
                                    ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
      Pending before the court is Barry Dwayne Minnfee’s application for  a  writ  of  mandamus.   He
requests that the “Seventh Court of Appeals grant [a] writ of mandamus [for] service to  be  made  on
the FBI [agent] Gonzales.”  We interpret relator’s petition as a request for us to mandamus  a  court
clerk to issue a citation of service on an agent of the Federal Bureau of Investigation.  This is  so
because trial court clerks issue citation of service upon request.  Tex. R. Civ. P. 99.   We  dismiss
the petition. 
      Mandamus is intended to be an extraordinary remedy, available only  in  limited  circumstances.
 In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623  (Tex.  2007)  (orig.  proceeding).
 Texas Government Code § 22.221 expressly limits the mandamus jurisdiction of the courts  of  appeals
to writs necessary to enforce the jurisdiction of the court of appeals and  writs  against  specified
district or county court judges in the court of appeals district.  Tex. Gov’t Code Ann. §  22.221(a),
(b)  (West  2004).   Consequently,  unless  necessary  to  enforce  our  jurisdiction,  we  have   no
jurisdiction to issue a writ of mandamus against a trial court clerk.  In  re  Coronado,  980 S.W.2d
691, 692 (Tex. App.–San Antonio 1998, orig. proceeding)  (per  curiam)  (noting  because  a  district
clerk is not a judge, a relator must show issuance of a writ of mandamus is necessary to enforce  the
jurisdiction of the court of appeals).  Relator’s mandamus petition  does  not  claim,  nor  does  it
appear to seek relief designed to enforce this court’s jurisdiction.  Nor does  relator  allege  that
he has an appeal pending before this court.  
      Accordingly, we dismiss the appeal for want of jurisdiction.  


                                  Per Curiam